Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the length exceeds the maximum 150 word limit.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 3, 11, and 13 are objected to because of the following informalities: 
In claim 1, line 7, “so as to perform scan” should be “so as to perform a scan”.
In claim 3, line 2, “to start radial scan” should be “to start a radial scan”.  
In claim 11, line 5, “so as to perform scan” should be “so as to perform a scan”.
In claim 13, line 2, “control step, radial scan” should be “control step, a radial scan”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 2008/0055543).
Regarding claim 1, Meyer discloses an ophthalmologic apparatus (Figs. 2, 6, 7, 8, and 9) comprising: an optical scanner (100); 
an interference optical system ([0053], line 27 “OCT device”) that splits light (410) from a light source (400) into measurement light (440) and reference light (420), projects the measurement light onto a subject's eye via the optical scanner (450), and detects interference light generated from returning light of the measurement light from the subject's eye and the reference light (460, [0053], lines 31-32 “detect measurement data from the combined beams”); 
a controller (470) that controls the optical scanner so as to perform scan by the measurement light in an intersecting direction which intersects a traveling direction of the measurement light ([0033], lines 1-2 “two perpendicular b-scans 50a and 50e”); and 
an analyzer (110) that specifies a scan length ([0051], lines 8-10 “corneal arc”) based on a detection result of the interference light corresponding to the scan ([0051], line 8 “B-scan”), the detection result being acquired by the interference optical system ([0051], lines 2-3 “OCT imaging device”), the scan length being a length of a scan range in the intersecting direction within a characteristic region in an anterior segment of the subject's eye ([0051], lines 4-6 “B-scans … perpendicular pairs … cover the cornea”) , and specifies a movement amount of the 
Regarding claim 2, Meyer further discloses wherein the analyzer (110) specifies a movement direction (230) of the subject's eye based on a position of the scan range within the characteristic region in an entire scan range of the scan ([0052], lines 12-15).
Regarding claim 3, Meyer further discloses wherein the controller (470) controls the optical scanner to start radial scan (Fig. 3) in which a plurality of scans including the scan in the intersecting direction ([0041], lines 6-8 “intersection of lines 30a and 30e”) are performed radially around a scan center position (51), when the scan center position substantially coincides with a reference position ([0043], lines 1-2) within the characteristic region in a plane intersecting the traveling direction ([0041, lines 1-2).
Regarding claim 4, Meyer further discloses wherein the analyzer includes a property distribution calculator (360) that obtains a distribution of property information of the anterior segment ([0053], line 21 “Pachymetry map”) by means of a detection result of the interference light in which positional displacement with respect to the reference position is corrected based on the movement amount and the movement direction (240, [0052], lines 16-18).
Regarding claim 5, Meyer further discloses wherein the property information includes at least one of corneal shape information, corneal thickness information, and anterior chamber depth information ([0027], lines 1-4 “corneal thickness map”).
Regarding claim 6, Meyer further discloses further comprising: a movement mechanism that moves the subject's eye and the interference optical system relative to each other ([0046], 
Regarding claim 7, Meyer further discloses wherein the reference position is a pupil center position, a pupil barycentric position, a corneal center position, a corneal apex position, or a center position of the subject's eye ([0053], lines 4-7 “high point (HP) of the corneal arc” corresponds to ‘corneal apex position’).
Regarding claim 9, Meyer further discloses further comprising: an anterior segment imaging system for imaging the anterior segment ([0027], lines 1-3), wherein the analyzer comprises a first specifying unit that specifies the reference value in the 47characteristic region (320) by analyzing an anterior segment image acquired by using the anterior segment imaging system ([0053], line 7 “B-scan”).
Regarding claim 10, Meyer further discloses further comprising: an image forming unit ([0011], lines 4-9) that forms a tomographic image of the anterior segment ([0011], lines 11-12 “cornea”) based on the detection result of the interference light ([0011], line 7 “B-scan”), wherein the analyzer includes a second specifying unit that specifies the scan length by analyzing the tomographic image ([0051], lines 8-10 “corneal arc”).
Regarding claim 11, Meyer further discloses a method of controlling an ophthalmologic apparatus (Figs. 6, 7, 8, 9) that scans an anterior segment of a subject's eye by using optical coherence tomography ([0027], lines 1-3), the method comprising: 
a projection step ([0053], lines 27-28 “illuminating”) that splits light (410) from a light source (400) into measurement light (440) and reference light (420) and projects the measurement light onto a subject's eye via an optical scanner (450); 

an interference light detection step (210) that detects interference light generated from returning light of the measurement light from the subject's eye and the reference light (460, [0053], lines 31-32 “detect measurement data from the combined beams”); and 
a movement amount specifying step (220) that specifies a scan length ([0051], lines 8-10 “corneal arc”) based on a detection result of the interference light corresponding to the scan ([0051], line 8 “B-scan”), the scan length being a length of a scan range in the intersecting direction within a characteristic region in the anterior segment ([0051], lines 4-6 “B-scans … perpendicular pairs … cover the cornea”), and specifies a movement amount of the subject's eye (220) based on a reference value ([0051], line 15 “vertex position”) of the characteristic region and the scan length ([0051], lines 8-10 “corneal arc”).
Regarding claim 12, Meyer further discloses further comprising: a movement direction specifying step that specifies a movement direction (230) of the subject's eye based on a position of the scan range within the characteristic region in an entire 48scan range of the scan ([0052], lines 12-15).
Regarding claim 13, Meyer further discloses wherein in the control step, radial scan (Fig. 3) in which a plurality of scans including the scan in the intersecting direction ([0041], lines 6-8 “intersection of lines 30a and 30e”) are performed radially around a scan center position (51) is started, when the scan center position substantially coincides with a reference position ([0043], .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 2008/0055543) in view of Srinivasan (US 2006/0187462).
Regarding claim 8, Meyer discloses as is set forth above but does not specifically disclose wherein the reference value is a value corresponding to a pupil diameter, an iris outer diameter, or a distance between corner angles obtained by performing scan which passes through the reference position.
However, Srinivasan in the same field of endeavor, teaches wherein the reference value is a value corresponding to a pupil diameter, an iris outer diameter, or a distance between corner angles obtained by performing scan which passes through the reference position (Figs. 12A-12D, [0118], lines 15-16 “two vectors (1, 2)” correspond to the ‘distance between corner angles’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the ophthalmologic apparatus of Meyer with the wherein the reference value is a value corresponding to a pupil diameter, an iris outer diameter, or a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571)272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                           /WEN HUANG/Primary Examiner, Art Unit 2872